DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/02/2022 has been entered.
Response to Amendment
The present amendment, filed on or after 04/01/2022 has been entered. Claims 1-3, 7-10, 14-16, and 18-21, and 25-29 are currently pending. Claims 1, 2, 7, 8, 10, 15, 20, and 21 have been amended. Claims 4-6, 11-13, 17, and 22-24 are canceled. New claims 25-29 have been added. Applicant’s arguments to the drawings have not remedied the objections set forth in the most recent Final Office Action dated 02/02/2022. Applicant’s amendment to the claims has remedied the objection set forth in the most recent Final Office Action. 
Response to Arguments
Applicant asserts that the drawings show insertion of the biocompatible pin into the copper wire coil as is recited in claims 1, 7, and 20. Examiner respectfully disagrees. Fig. 3A depicts the pin protruding from the surface of the end of the copper wire with no indication that the pin is inside the copper wire and Fig. 3B shows the pin within a crimp material. Therefore, there is no drawing that clearly depicts that the pin is inserted within the copper wire.
Applicant’s arguments with respect to the 35 USC 103 rejections of claim(s) 1-3, 7-10, 14-16, and 18-21 have been considered but are moot because the new grounds of rejection do not rely on all references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the insertion of the biocompatible pin into the copper wire coil must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 18 is objected to because of the following informalities:  
Claim 18 lines 1-2 recites “the at least one conductor”, but should recite “the at least one copper conductor”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 7-10, 14-16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ayre (WO 2008/106717 A1 as provided on IDS dated 6/7/2019) in view of Fine et al. (US Patent 4,922,927) herein after Fine, Jadwizak et al. (US 2013/0150941 A1) herein after Jadwizak and Hodges (US 2017/0324185).
Regarding claims 1, 7, and 20 Ayre teaches a transcutaneous energy transfer system for powering an implantable blood pump (Page 1 lines 29-30 “transcutaneous energy transfer system (TETS) for use with an implantable medical 30 device (IMD)”), comprising: a substantially planar source coil positionable on a patient's skin (Page 7 lines 8-10 “an external TETS coil 30 and power supply (either battery or mains power connection), 10 or a TETS coil 30, power supply and controller”); a battery electrically coupled to the source coil (Page 7 lines 6-7 “the third coil 30 may be connected only to a power source, such as a battery and/or mains power supply”), the source coil being configured to transfer electrical energy through the patient's skin into a body of the patient (Page 6 line 31 – page 7 line 5 “The third coil 30 is selectively electrically transcutaneously connectable to either of the first and second coils 26,28 and in this embodiment is itself connected to a second controller and power source 40 (eg battery or mains power) to provide power to the first mentioned controller 18 and/or power to recharge the internal battery 24 when in electrical transcutaneous communication with the first or second coil 26,28.”); a receiving coil implantable within the patient, the receiving coil being configured to receive the energy transferred by the source coil (Page 6 lines 1-2 “The TETS comprises first and second internal coils 26, 28 configured for electrical transcutaneous connection to a third external coil 30”, fig. 1, and fig. 2), the receiving coil including a copper conductors defining a planar coil having a first end and a copper second end, the coil being configured to power and electrically couple with the implantable blood pump (Page 8 lines 25-27 “The coils 26,28,30 of the aforementioned embodiments are constructed of specialised copper wire called Litz wire”: Examiner considers the coil to inherently have a first end and a copper second end) and a controller implantable within the patient and electrically coupled to the battery and to the receiving coil (fig. 1 and fig. 2: blood pump 12 is electrically coupled to implantable controller 18 within the body), the controller configured to control operation of the implantable blood pump (Page 5 lines 24-25 “The pump 12 is connected to and controlled by an implantable controller 18 by way of cabling 20”).
Ayre does not explicitly teach wherein the at least one copper conductor has a tantalum layer, a first conducting pin, the first biocompatible conducting pin having a first connecting end and a first distal end, the first connecting end of the first conducting pin being inserted within the copper first end of the coil and making an electrical connection with the coil, the first distal end of the first conducting pin extending distally away from the copper first end of the coil; and a second conducting pin, the second conducting pin having a second connecting end and a second distal end, the second connecting end of the second conducting pin being inserted within the copper second end of the coil and making an electrical connection with the coil, the second distal end of the second conducting pin extending distally away from the copper second end of the coil.  
However, in a similar electrical conductor arrangement for an implantable medical system, Fine discloses wherein the at least one copper conductor has a tantalum layer (Fine: Column 7 lines 11-14 “Each of the individual wires is composed of a copper-zirconium alloy core wrapped by an outer layer of tantalum, and is available from the Heraeus Group of West Germany”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the  transcutaneous energy transfer system of Ayre to further include a tantalum outer layer to cover the copper conductors as is disclosed by Fine because doing so would provide the wire with a high tensile strength, breaking weight, hardness/grain size, and low impedance (Fine Column 4 lines 62-65).
Furthermore, in a conductive coil arrangement for a cardiac therapy device, Jadwizak discloses a first conducting pin (fig. 1 top coaxial contact pin 6), the first conducting pin having a first connecting end and a first distal end (fig. 1: top coaxial contact pin 6 has a first connecting end and a distal end), the first connecting end of the first conducting pin being inserted within the first end of the coil and making an electrical connection with the coil (fig. 1: top coaxial contact pin 6 is inserted within the coil 5 in electrical contact), the first distal end of the first conducting pin extending distally away from the first end of the coil (fig. 1: the top coaxial contact pin 6 has an end protruding outside of the wire coil 5); and a second conducting pin (fig. 1 bottom coaxial contact pin 6), the second conducting pin having a second connecting end and a second distal end (fig. 1: bottom coaxial contact pin 6 has a connecting end and a distal end), the second connecting end of the second conducting pin being inserted within the second end of the coil and making an electrical connection with the coil (fig. 1: bottom coaxial contact pin 6 is inserted within the coil 5 in electrical contact), the second distal end of the second conducting pin extending distally away from the second end of the coil (fig. 1: the bottom coaxial contact pin 6 has an end protruding outside of the wire coil 5). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the transcutaneous energy transfer system of Ayre in view of Fine to further include the coaxial cable arrangement, as described above, of Jadwizak into the copper wire coil or Ayre because doing so allows for a continuous and secure electrical connection to other components of the device as is inferred by Jadwizak (Para [0036]).
Moreover, Hodges discloses using a biocompatible conductor pin (fig. 2a pin 21 and Para [0039] “Typically, the contact pins are formed of a corrosion resistant metal alloy (e.g., a nickel-cobalt alloy such as MP35N so as to provide resistance against the corrosive effects of the fluid-saturated environment within the body when implanted therein”)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the transcutaneous energy transfer system of Ayre in view of Fine and Jadwizak to use a biocompatible conducting pin in place of the unspecified material of the coaxial connector pin of Jadwizak because using the material of Hodges would provide an improved electrical connection between the components as well as a reduction in manufacturing cost (Hodges Para [0005]).
Regarding claims 2 and 8, the combination of Ayre in view of Fine, Jadwizak, and Hodges disclose the receiving coil of claim 1, and the combination further discloses wherein the at least one copper conductor includes a plurality of copper conductors (Fine: Column 7 lines 6-25), each of the plurality of conductors being surrounded by tantalum and being insulated from an adjacent one of the plurality of conductors (Fine: Column 7 lines 6-25).
Regarding claims 3 and 9, Ayre further teaches wherein the receiving coil defines a Litz wire (Page 8 lines 25-27 “The coils 26, 28, 30 of the aforementioned embodiments are constructed of specialised copper wire called Litz wire”).
Regarding claim 10, the combination of Ayre in view of Fine, Jadwizak, and Hodges disclose the receiving coil of claim 7, and the combination further discloses wherein the tantalum completely surrounds the at least one copper conductor (Fine: Column 7 lines 6-25).
Regarding claims 14-16, Ayre further teaches wherein the implantable blood pump is electrically coupled to a controller implanted within the patient’s body (fig. 1 and fig. 2: blood pump 12 is electrically coupled to implantable controller 18 within the body), the controller being configured to control operation of the implantable blood pump (Page 5 lines 24-25 “The pump 12 is connected to and controlled by an implantable controller 18 by way of cabling 20”), wherein the controller is electrically coupled to the first biocompatible conducting pin and the second biocompatible conducting pin (Page 6 lines 2-3 “In this embodiment, the first coil 26 is electrically connected to the controller 18 by way of cabling 32”: Examiner asserts that in the combination because the coil contains the pins as described above, then the electrical connection of the coil and the controller are via the conducting pins), and wherein the controller is powered by the receiving coil (Page 5 lines 29-30).
Regarding claim 19, Ayre further teaches wherein receiving coil includes no welds and joints (fig. 1 and fig. 2 coil 26).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ayre in view of Fine, Jadwizak, and Hodges as applied to claim 7 above, and further in view of Roy et al. (US 2014/011019 A1) herein after Roy.
Regarding claim 18, the combination of Ayre in view of Fine, Jadwizak, and Hodges disclose the transcutaneous energy transfer system of claim 7, but do not explicitly disclose wherein each of the plurality of conductors is coated with graphene.
However, Roy discloses wherein each of the plurality of conductors is coated with graphene (Para [0360] “The source and device coils can be fabricated from a variety of conducting materials including, for example, litz wire, solid core wire, copper tubing, copper ribbon and any structure that has been coated with a high conductivity material such as copper, silver, gold, or graphene”).
Therefore, it would have been obvious to one of ordinary skill in the before the effective filling date of the claimed invention to have modified the transcutaneous energy transfer system of Ayre in view of Fine, Jadwizak, and Hodges to further include each of the plurality of conductors is coated with graphene as disclosed by Roy to insulate the copper wire from corrosion within the body. 
Claims 21, 26, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Ayre in view of Fine, Jadwizak, and Hodges as applied to claims 1, 7, and 20 respectively above, and further in view of Tischendorf et al. (US 2014/0163579 A1) herein after Tischendorf. 
Regarding claims 21, 26, and 28 Ayre in view of Fine, Jadwizak, and Hodges disclose the receiving coil/transcutaneous energy transfer systems of claims 1, 7, and 20, but do not explicitly disclose wherein the first biocompatible conducting pin and the second biocompatible conducting pin are coated with at least one of ceramic or sapphire.
However, in a similar pin feedthrough for an implantable medical device, Tischendorf discloses wherein the pin is coated with one of a ceramic and sapphire (Para [0188] “The insulator 974, which may be glass, sapphire or ceramic, is bonded to ferrule 972, for example using a glass seal, a gold braze, or a diffusion bond. An electrically conductive feedthrough pin 976 extends through insulator 974 and may be bonded to insulator 974 using a glass seal, gold braze or diffusion bond or other sealed joint).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the receiving coil of Ayre in view of Fine, Jadwizak, and Hodges to further have the first biocompatible conducting pin and the second biocompatible conducting pin are coated with at least one of ceramic or sapphire as disclosed by Tischendorf as a way to electrically insulate the pin from bodily fluids/the environment.
Claims 25, 27, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Ayre in view of Fine, Jadwizak, and Hodges as applied to claims 1, 7 and 20 respectively above, and further in view of. 
Regarding claims 25, 27, and 29, Ayre in view of Fine, Jadwizak, and Hodges disclose the receiving coil and transcutaneous energy transfer systems of claims 1, 7, and 20, and the combination further discloses the first biocompatible pin is welded to the copper first end, wherein the second biocompatible pin is welded to the copper second end (Jadwizak Para [0036] “An additional fixation with the aid of a soldering or welding point or the like, for example, can also be provided for safety reasons”), but the combination does not explicitly disclose wherein the copper first end and the copper second end of the coil are etched with an etching material.
However, in an analogous electronics manufacturing method, Hamatani discloses using a copper etching solution (Ferric Chloride) to expose surfaces of a copper wire coil (Para [0055]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have etched both ends of the copper coil of Ayre in view of Fine, Jadwizak, and Hodges with the method of Hamatani because etching is a well-known method that involves removing metal materials from a surface to expose portions to create a more conductive and exposed contact surface.
Furthermore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to use the etching method of Hamatani, since it has been held by the courts that patentability of a product does not depend on its method of production. If the product in the product-by-process claim is disclosed, or suggested, by the Prior Art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hall (US 2009/0318999 A1) relates to electrical connectors that have tantalum layers covering platinum cores of wires (Para [0027]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M EISENBERG whose telephone number is (571)270-3592.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.M.E./Examiner
Art Unit 3792 


/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792